FEB l 12 2019

Clerk. U 5 C;:':ri<;. i;ourt
Distric: "`)i' [.~Romana
Ho:ena

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF MONTANA

BUTTE DIVISION

MICHAEL DiFRANCESCO and
ASHLEY DAVIS, on behalf of
himself and others similarly situated,

Plaintiff,
vs.

TIM FOX, in his official capacity as
Attorney General of Montana; SARAH
GARCIA, in her official capacity as
Administrator of the Motor Vehicle
Division; and MICI-IELE
SNOWBERGER, in her official
capacity as Bureau Chief of the Driver
Services Bureau,

Defendants.

 

 

No. CV l7-66-BU-SEH

ORDER

On February 14, 2019, the parties filed a Joint Motion to Vacate Pretrial

Conference and Joint Proposed Briefing Schedule.l

 

' Doc. 59.

-1-

The record now before the court strongly suggests that numerous and yet
unresolved issues of fact may exist that directly bear upon the question of whether
summary judgment for either party may be or will be appropriate.

ORDERED:

The Joint Motion to Vacate Pretrial Conference and for Joint Proposed
Briefing Schedule2 are DENIED. The Court’s order of January 9, 201.9,3 in all
respects remains in full force and effect. The preliminary pretrial conference will

proceed as scheduled.

DATEDrhiS ['f day ofFebruary,2019.

SAM E. HAD ON
United States District Judge

 

2 Doc. 59.

3 Doc. 58.

